DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on January 5, 2022 is acknowledged.  The traversal is on the ground(s) that the manufacturing process recited in Group II is inherent for obtaining a tube to be used in the cylinder of Group I.  In particular, applicant argues that the cylinder and tube of Group I could not be made by a different method because the only way to manufacture such a tube is by the specific method recited including the two lamination steps, filling steps, and mechanical milling and drilling operations.  This is not found persuasive because the Examiner maintains that the product as claimed can be made by another and materially different process.  It is noted that the process of Group II is a very specific process with numerous steps recited.  The Examiner maintains that the cylinder with the carbon-fibre central tube could be made by a process such as molding or otherwise forming the carbon-fibre central tube that does not require all of the specific steps required by the process of Group II.  Furthermore, the Examiner points out that the process of Group II could be used to make a tube with embedded air pipes for use in a different product other than a printing cylinder for flexographic printing.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking January 5, 2022.

Specification
The abstract of the disclosure is objected to because it is not a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities:  
On page 2 in line 16, it is suggested that the phrases “since long” and “fast and” be deleted to provide a sentence that is clear and concise.  
Additionally, it is noted that there are several instances throughout the specification in which the applicant refers to particular claim numbers.  Since the claim numbers may be renumbered by the Examiner during prosecution and/or allowance of the application, these references to specific claim numbers may become inaccurate and confusing if renumbering occurs.  Therefore, it is suggested that the references to the particular claim numbers be deleted from the specification.  Particular attention is invited to the following areas of the specification:    
Page 6, lines 11-13
	
Additionally, on page 8, line 23, it is suggested that the term “sir” be deleted and replaced with –air—to correct an obvious typographical error.  Also, on page 8, line 23, it is suggested that the term “figg.” be deleted and replaced with the term –Figs.—to correct an obvious typographical error.  Note similar changes should be made to the term “figg.” On page 9, line 6, page 9, line 25, page 10, line 5, page 10, line 8.  
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “of the type” is not clear in meaning or scope as to what a tube “of the type” is intended to convey or define.  Additionally, the term “the end flanges (Fb, Fm)” in line 3 has no proper antecedent basis since no end flanges were previously recited.  It appears that the two end flanges are intended to be positively recited based upon the other claim language (see, for example, the end of claim 1 and dependent claims 8-9).  Therefore, to correct this problem, it is suggested that the claim be amended to provide a positive recitation of first and second flanges provided on each end of the central tube to insure the claim scope is clear and to provide proper antecedent basis for the first flange and second flange later recited in claims 8-9.   Similarly, the term “the insertion” in line 5 has no proper antecedent basis.   
With respect to claims 2 and 4-5, it is noted that each of these claims use the phrase “consists of” and it is unclear based on how this language is being used in the claim if these are 
With respect to claim 3, the term “the residual space” has no proper antecedent basis since no residual space was previously recited.  
With respect to claim 4, it is suggested that the term “said air pipes” in line 1 be amended to recite –said one or more air pipes—to use consistent terminology throughout the claims.  Additionally, it is unclear how the cylinder including the central tube can have one or more air pipes that consist of a thin layer of carbon fibre, wrapped on a removable metal mandrel since the disclosure makes it clear that the air pipe does not include the metal mandrel since it is removed during the manufacturing process (see step d) described on page 8 of the specification).
With respect to claim 8, it is suggested that the term “said air pipes” in line 1 be amended to recite –said one or more air pipes—to use consistent terminology throughout the claims.  Additionally it is noted that claim 8 recites “a first flange” in line 3.  However, it is unclear how this flange relates to the end flanges referred to in claim 1.  To correct this problem it is suggested that claim 1 be amended to recite a first flange and a second flange and then claim 8 be amended to refer to said first flange.   
With respect to claim 9, it is noted that claim 9 recites “a second flange” in line 3.  However, it is unclear how this flange relates to the end flanges referred to in claim 1.  To correct this problem it is suggested that claim 1 be amended to positively recite a first flange and a second flange and then claim 9 be amended to refer to said second flange.  Additionally, 
 Appropriate correction and/or clarification is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futura SPA (IT 10 2018 0000 3066 A1), hereafter referred to as Futura SPA.
With respect to claim 1, Futura SPA teaches a plate sleeve-holder cylinder 1 for flexographic printing (see English language translation) provided with a carbon- fibre central tube 8, 10, of the type comprising compressed air channels 15 arranged between 10one of the end flanges 11D, 11S of said plate sleeve-holder cylinder and a plurality of holes 14 formed in the outer surface of said central tube 8, 10 made of carbon-fibre composite material, in order to ease the insertion of sleeves onto said plate sleeve-holder cylinder 1, characterized in that 
With respect to claim 2, Futura SPA teaches wherein the portion of said air channels embedded within the thickness of the side wall of said central tube of carbon-fibre composite material consists of one or more air pipes 15 housed in grooves 150 formed in a supporting structure of the side wall of said central tube.  
With respect to claim 203, Futura SPA teaches wherein a filling material 7 takes up the residual space of said grooves housing an air pipe 15.  See the English language translation and Figure 11.  
With respect to claim 6, Futura SPA teaches wherein said plate sleeve-holder cylinder further comprises a coating layer of resin-impregnated carbon-fibre fabric 13which covers the entire outer surface of said plate sleeve-holder cylinder and said grooves housing the air pipes.  See the English language translation which teaches the outer surface of the tubular structure is made of carbon fibre material.   
With respect to claim 7, Futura SPA teaches wherein said grooves 150 are straight and parallel to the axis of said central tube 10, 8 made of carbon-fibre composite material.  See for example, Figures 11-12.   
With respect to claim 8, Futura SPA wherein said air pipes 15 are connected to each other and to an external valve 2 supplying compressed air, by means of air channels 16 formed within the first flange 11S which forms the base end of said plate sleeve-holder cylinder 1.  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Futura SPA (IT 10 2018 0000 3066).
With respect to claim 4, Futura SPA teaches the plate sleeve holder cylinder as recited with the exception of the air pipes consisting of a thin layer of carbon fibre either wrapped around a removable metal mandrel or on an embedded insert made of plastic or metal.  However, the use of carbon fiber material for various portions of a sleeve holding cylinder for printing is well known in the art.  Therefore, it would have been obvious to one of ordinary skill  in the art to use carbon fibre material for any structure of the cylinder as it simply requires the obvious selection of a known material based upon its known properties, such as tensile strength, heat resistance, weight, etc.    
With respect to claim 255, Futura SPA teaches the plate sleeve-holder cylinder as recited with the possible exception of the filling material consisting of monodirectional resin-impregnated carbon fibres.  However, the use of carbon fiber material for various portions of a sleeve holding cylinder is well known in the art.  Therefore, it would have been obvious to one of ordinary skill  in the art to use carbon fibre material for any structure of the cylinder as it simply requires the obvious selection of a known material based upon its known properties such as tensile strength, heat resistance, weight, etc.    
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Petersen et al. (DE 10008218 A1) and DE 202007011929 U1 each teach a plate sleeve holder cylinder having similarities to the claimed subject matter that are readily apparent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
March 26, 2022